Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 1 of 8




                   EXHIBIT H
Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 2 of 8




                               In The Matter Of:
                                   Ziegler v.
                                Navient Solutions




                                 Joshua J. Dries
                                September 7, 2018




                    Wilcox & Fetzer, Ltd.
                      1330 King Street
                   Wilmington, DE 19801
        email: depos@wilfet.com, web: www.wilfet.com
          phone: 302-655-0477, fax: 302-655-0497




            Original File Ziegler & Reed v. Navient 09-07-18 depo of Joshua Dries.txt
                        Min-U-Script® with Word Index
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 3 of 8

                                                                        1


 1     JUDICIAL ARBITRATION AND MEDIATION SERVICES

 2

 3   CHRISTYNA ZIEGLER,      )
                             )JAMS Ref. No.:
 4             Claimant,     )14000168867
                             )
 5   v.                      )
                             )
 6   NAVIENT SOLUTIONS, LLC, )
                             )
 7             Respondent.   )
     - - - - - - - - - - - - -
 8   KAITLYN REED and        )
     STEVEN REED,            )
 9                           )JAMS Ref. No.:
               Claimants,    )1345000083
10                           )
     v.                      )
11                           )
     NAVIENT SOLUTIONS, LLC, )
12                           )
               Respondent.   )
13

14                 Deposition of JOSHUA J. DRIES taken

15   pursuant to notice at the offices of Wilcox &

16   Fetzer, 1330 King Street, Wilmington,

17   Delaware, beginning at 9:00 a.m., on Friday,

18   September 7, 2018, before Eleanor J.

19   Schwandt, Registered Merit Reporter and

20   Notary Public.

21                  WILCOX & FETZER
     Registered Professional Reporters
22   1330 King Street- Wilmington, Delaware 19801
                    (302) 655-0477
23                  www.wilfet.com

24
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 4 of 8

                                                                        2


 1   APPEARANCES:

 2          DAVID CHAMI, ESQ.
            PRICE LAW GROUP, APC
 3            8245 North 85th Way
              Scottsdale, Arizona           85258
 4            for the Plaintiffs

 5          ERIC M. HURWITZ, ESQ.
            STRADLEY RONON STEVENS & YOUNG, LLP
 6            100 Park Avenue - Suite 2000
              New York, New York 10017
 7            for the Defendant in Ref. No.
              14000168867
 8
            VIA TELEPHONE:
 9          BONNIE L. MARTIN, ESQ.
            OGLETREE, DEAKINS, NASH,
10          SMOAK & STEWART, P.C.
              111 Monument Circle - Suite 4600
11            Indianapolis, Indiana 46204
              for the Defendant in Ref. No.
12            1345000083

13   ALSO PRESENT:

14          PATRICK CHAING, ESQ.
            NAVIENT SOLUTIONS, LLC
15            2001 Edmund Halley Drive
              Reston, Virginia 20191
16
                          - - - - - - - - -
17

18                         JOSHUA J. DRIES,

19          the witness herein, having first been

20          duly sworn on oath, was examined and

21          testified as follows:

22                         EXAMINATION

23   BY MR. CHAMI:

24         Q.      Good morning.        My name is David
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 5 of 8

                               Joshua J. Dries                          62


 1      that is currently active and then is

 2      deleted after de-allocation.             It can be

 3      metadata which is just supporting the

 4      object itself in a call log.

 5                       If you are asking how familiar

 6      I am with all of the different data points

 7      associated to a call log, I would know all

 8      of them.

 9         Q.      Okay.     So, for example, the call

10      logs in this case, we could receive those

11      in an electronic format, with the metadata

12      available, right?

13         A.      From my review of the call logs, it

14      contains all of the metadata.

15         Q.      Not the printed ones that I have,

16      though?

17         A.      Those as well.

18         Q.      Those have the metadata?

19         A.      Everything available about a call

20      for call history.

21         Q.      Okay.     The Noble system in preview

22      mode, it had the capacity to automatically

23      dial the phone number if the agent hadn't

24      done so in a certain amount of time,
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 6 of 8

                               Joshua J. Dries                          63


 1      correct?

 2         A.      We referred to that technology as

 3      an egg timer.        That functionality was never

 4      deployed or used.         You would have to

 5      administratively configure a campaign to

 6      dial in such a manner.

 7         Q.      Okay.     Are you saying it was never

 8      used?

 9         A.      Correct.

10         Q.      So even in the Noble system in '07,

11      '08, '09 timeframe, the egg, you said egg

12      campaign or egg --

13         A.      Timer.

14         Q.      -- timer was never used?

15         A.      Correct.

16         Q.      In order to use it you would turn

17      it on, right?

18         A.      You would have to configure a

19      campaign explicitly for that purpose.

20         Q.      Okay.     Showing my age a little bit,

21      but it is like flipping a switch, right?

22      You say, I'm going to turn it on to put the

23      egg feature into play, or you don't check

24      the box and you require the agent to
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 7 of 8

                               Joshua J. Dries                          64


 1      initiate the call?

 2         A.      It is a different configuration

 3      entirely in the UI.          So you would have to

 4      create a campaign for egg timer preview,

 5      choose that as an option, make sure it is

 6      associated with all the appropriate

 7      controls, and then deploy it.

 8         Q.      Okay.     Similarly with the Genesys

 9      system, that feature is also available,

10      just not utilized, correct?

11         A.      Correct.

12         Q.      If you wanted to utilize the timer

13      feature, you would simply -- maybe the word

14      simply is unfair -- but you would simply

15      have to create a campaign and deploy that

16      feature with that campaign, correct?

17         A.      Correct.

18         Q.      All right.       With respect to the

19      Interactive Intelligence, the Genesys

20      system, the logs that we reviewed, I think

21      earlier I asked, I think you confirmed that

22      if they have a 3, I don't remember which

23      column it was in, but the 3 indicated that

24      it was a preview mode call, correct?
     Case 3:17-cv-00191-KRG Document 62-11 Filed 04/18/19 Page 8 of 8

                                                                        187


 1   State of Delaware            )
                                  )
 2   New Castle County            )

 3

 4                     CERTIFICATE OF REPORTER

 5
          I, Eleanor J. Schwandt, Registered
 6   Merit Reporter and Notary Public, do hereby
     certify that there came before me on
 7   September 7, 2018, the deponent herein,
     JOSHUA J. DRIES, who was duly sworn by me and
 8   thereafter examined by counsel for the
     respective parties; that the questions asked
 9   of said deponent and the answers given were
     taken down by me in Stenotype notes and
10   thereafter transcribed by use of
     computer-aided transcription and computer
11   printer under my direction.

12        I further certify that the foregoing is
     a true and correct transcript of the
13   testimony given at said examination of said
     witness.
14
          I further certify that I am not
15   counsel, attorney, or relative of either
     party, or otherwise interested in the event
16   of this suit.

17

18

19             Eleanor J. Schwandt, RMR

20

21

22

23

24
